Exhibit 10.2
Exhibit A
Performance Unit Award Notice

     
A. Participant:
   
 
   
 
   
B. Grant Date:
  July 28, 2009
 
   
C. Performance Period:
  6/27/2009 through 12/31/2011
 
   
D. Aggregate Target Dollar Award:
   
 
   
 
   
E. Initial Value Per Performance Unit:
   
 
   
 
   
F. Aggregate Target Performance Units:
   
 
   
 
   
G. Performance Measures:
   

1.   Growth in Diluted Earnings per Share: The compounded annual growth rate in
L-3’s Diluted EPS. “Diluted EPS” means earnings per common share on a fully
diluted basis, determined in accordance with generally accepted accounting
principles and as derived from L-3’s audited consolidated financial statements
prepared in the ordinary course of business. Diluted EPS shall be adjusted as
contemplated by the terms of the Performance Unit Agreement to exclude certain
unusual or nonrecurring items.       Portion of Aggregate Target Award for this
Performance Measure: 50%

Target Units for this Performance Measure:                           
Performance Scale:

                              Diluted             EPS   Cumulative    
Performance   Growth   Diluted   Unit Levels   Rate   EPS Required   Multiplier
Maximum
    ≥ 13 %   ≥ $ 22.47       200 %
 
    10 %   $ 21.14       150 %
Target
    8 %   $ 20.29       100 %
 
    7 %   $ 19.87       75 %
Threshold
    6 %   $ 19.46       50 %
Below Threshold
    < 6 %   < $ 19.46       0 %

    Note: Cumulative Diluted EPS based on 2008 Diluted EPS of $6.84 excluding
certain unusual or nonrecurring items contemplated by the Performance Unit
Agreement.

 



--------------------------------------------------------------------------------



 



    In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.       Payment Method: Shares of
L-3 stock. Subject to the terms of the Performance Unit Agreement, the number of
shares will be determined by multiplying (1) the Target Units for this
Performance Measure, by (2) the applicable Unit Multiplier.   2.   Relative
Total Stockholder Return: L-3’s TSR compared to the returns of a comparison
group of companies (see Appendix 1). “TSR” means, with respect to a particular
company for particular time period, (a) the change in the per-share market price
of the company’s common stock (as quoted in the principal market on which it is
traded as of the beginning and ending of the period) plus dividends and other
distributions paid per share during such period, divided by (b) the per-share
market price of the company’s common stock as quoted as of the beginning of such
period, all of which is adjusted for any changes in company’s equity structure,
including but not limited to stock splits and stock dividends. This measure will
be assessed by determining L-3’s relative percentile positioning on TSR versus
companies included in the comparison group.       Portion of Aggregate Target
Award for this Performance Measure: 50%

Target Units for this Performance Measure:                           
Performance Scale:

                  Performance   Relative   Unit Levels   TSR   Multiplier
Maximum
  > 74th percentile     200 %
 
     63rd percentile     150 %
Target
     50th percentile     100 %
Threshold
     40th percentile     50 %
Below Threshold
  < 40th percentile     0 %

    In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Unit
Multiplier will be calculated on a straight-line basis between the two stated
Unit Multipliers for those performance levels.       Payment Method: Cash.
Subject to the terms of the Performance Unit Agreement, the cash amount will be
determined by multiplying (1) the Target Units for this Performance Measure, by
(2) the applicable Unit Multiplier, by (3) the fair market value per share of
L-3 common stock at end of the Performance Period.

 



--------------------------------------------------------------------------------



 



Appendix 1
The companies included for the Relative Total Stockholder Return assessment are
those in the S&P 1500 Aerospace & Defense Index, excluding L-3. This list will
be modified by the Compensation Committee to reflect any changes to companies
included in the Index.
       S&P 1500 Aerospace & Defense Index

                  Company   Ticker   1.    
AAR CORP
  AIR   2.    
AEROVIRONMENT INC.
  AVAV   3.    
ALLIANT TECHSYSTEMS INC
  ATK   4.    
AMERICAN SCIENCE AND ENGINEERING INC
  ASEI   5.    
APPLIED SIGNAL TECHNOLOGY
  APSG   6.    
AXSYS TECHNOLOGIES INC
  AXYS   7.    
BE AEROSPACE INC
  BEAV   8.    
BOEING CO
  BA   9.    
CERADYNE INC
  CRDN   10.    
CUBIC CORP
  CUB   11.    
CURTISS-WRIGHT CORP
  CW   12.    
ESTERLINE TECHNOLOGIES CORP
  ESL   13.    
GENCORP INC
  GY   14.    
GENERAL DYNAMICS CORP
  GD   15.    
GOODRICH CORP
  GR   16.    
HONEYWELL INTERNATIONAL INC
  HON   17.    
ITT CORP
  ITT   18.    
LOCKHEED MARTIN CORP
  LMT   19.    
MOOG INC
  MOG.A   20.    
NORTHROP GRUMMAN CORP
  NOC   21.    
ORBITAL SCIENCES CORP.
  ORB   22.    
PRECISION CASTPARTS CORP
  PCP   23.    
RAYTHEON CO
  RTN   24.    
ROCKWELL COLLINS INC
  COL   25.    
STANLEY INC
  SXE   26.    
TELEDYNE TECHNOLOGIES INC
  TDY   27.    
TRIUMPH GROUP INC
  TGI   28.    
UNITED TECHNOLOGIES CORP
  UTX

 